Case 2:21-cv-00678-JS-AYS Document 81 Filed 06/08/21 Page 1 of 1 PageID #: 1262




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
_______________________________________
                                                :
                                                :          Case No.: 2:21-cv-00678-JS-AYS
                                                :
IN RE HAIN CELESTIAL HEAVY                      :           NOTICE OF APPEARANCE
METALS BABY FOOD LITIGATION                     :
                                                :
                                                :
                                                :
                                                :
                                                :


       PLEASE TAKE NOTICE that the undersigned attorney appears as counsel of record for

plaintiff LEIBA BAUMGARTEN. The undersigned certifies that they are admitted to practice in

this Court, and requests that all notices, pleadings, and other documents given or filed in the

above-captioned action be given and served upon the undersigned attorney.


Dated: New York, New York
       June 8, 2021

                                                      Respectfully submitted,

                                                      THE SULTZER LAW GROUP P.C.

                                                            /s/ Mindy Dolgoff
                                                      By:____________________________
                                                            Mindy Dolgoff
                                                            270 Madison Avenue, Suite 1800
                                                            New York, NY 10016
                                                            Telephone: (845) 483-7100
                                                            Facsimile: (888) 749-7747
                                                            dolgoffm@thesultzerlawgroup.com

                                                                      Attorneys for Plaintiff
                                                                     LEIBA BAUMGARTEN
